Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Raymond A. DiPerna (Reg no. 44063) on 1/13/2022.
In the Claim:
19.  (Currently Amended) A non-transitory computer storage medium having stored thereon computer-executable instructions that, when executed by a processor, cause the processor to perform a method for dynamically indicating a Quality of Service (QoS) Flow Identity (ID) (QFI), wherein the method comprises:
obtaining, by User Equipment (UE), a Service Data Adaptation Protocol (SDAP) Service Data Unit (SDU) and obtaining a first QFI to which the SDAP SDU belongs; and
mapping, by the UE, the first QFI to a second QFI, comprising:
when a value of the first QFI is less than a first threshold, mapping the value of the first QFI to a value of the second QFI which is the same as the value of the first QFI;
when the value of the first QFI is greater than the first threshold, mapping the value of the first QFI to a value of an unmapped vacant position of the second QFI; and
when the value of the first QFI is equal to the first threshold, mapping the value of the first QFI to the value of the second QFI which is the same as the value of the first QFI, or mapping the value of the first QFI to the value of the unmapped vacant position of the second QFI; and 
comprising the second QFI in an SDAP header,
wherein a number of bits of the first QFI is greater than a number of bits of the second QFI.
Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 12/30/2021, with respect to claims have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
Allowable Subject Matter
4.	Claims 1-5, 7-14 and 16-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
The prior arts of record does not disclose or teach (with respect to independent claim 1 by example only, as the other independent claims have similar limitations) the following limitations, in combination with other limitations of the independent claims: 
when a value of the first QFI is less than a first threshold, mapping the value of the first QFI to a value of the second QFI which is the same as the value of the first QFI; when the value of the first QFI is greater than the first threshold, mapping the value of the first QFI to a value of an unmapped vacant position of the second QFI; and when the value of the first QFI is equal to the first threshold, mapping the value of the first QFI to the value of the second QFI which is the same as the value of the first QFI, or mapping the value of the first QFI to the value of the unmapped vacant position of the second QFI. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643